DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 06/07/2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
On the IDS filed on 12/21/2020, non-patent literature document 9 is cited as having a publication date on August 26, 2019. However, both the copy provided by Applicant and a copy found by the Examiner online appears to indicate that the publication date of the document is October 14 2014. The Examiner has crossed out the reference on the IDS to indicate that the document was not considered due to the discrepancy in publication dates. However, the reference is being relied upon as prior art as indicated in the rejections below and is therefore being cited on form PTO-892.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (ACS Appl. Mater. and Inter., Oct. 14, 2014).
Regarding claims 1-2 and 6, Hashimoto et al. teaches yellowish red Al-substituted α-Fe2O3 powders which are fromed as composite particles by mixing Al substituted hematite particles with Fe substituted α-Al2O3 particles. (Abstract). The composite particles having diameters of the particles are more than 200nm as shown in Fig. 4 comparing the scale bar in the bottom left to the size of the particles. The content of the Al in each of the samples was varied by 0.05 increments from 0 to 0.30. (page 20283, Experimental section). The particles are further porous as defined by the instant specification at par. [0066] due to the fact that they are formed by the aggregation of primary particles, forming gaps between the pores. (see Fig. 3-4). With respect to chroma, under Supporting info Table S3 x =0.10 the particles have a* = 33.5 and b* = 34.6 which yields a chroma of 48.16 under the formula provided in the specification as filed, par. [0108].
Regarding claim 4, the primary particles have diameters of 40-100 nm and less than 10 nm respectively. (Abstract).
Regarding claim 5, the particles are heated to temperature of 1100oC or more (page 20284, bottom right col.).
Regarding claim 7, Hashimoto et al. teaches the known use of the hematite pigments as a coloring material in glazes over ceramics such as porcelain. (page 20282, bottom left col.).
Regarding claim 8, Hasimoto et al. teaches a precursor (i.e. prior to being heated) comprising Al-substituted α-Fe2O3 powders which are fromed as composite particles by mixing Al substituted hematite particles with Fe substituted α-Al2O3 particles. (Abstract). The composite particles having diameters of the particles are more than 200nm as shown in Fig. 4 comparing the scale bar in the bottom left to the size of the particles. The content of the Al in each of the samples was varied by 0.05 increments from 0 to 0.30. (page 20283, Experimental section). The particles are further porous as defined by the instant specification at par. [0066] due to the fact that they are formed by the aggregation of primary particles, forming gaps between the pores. (see Fig. 3-4)
Regarding claim 9, a portion of the primary particles have diameters of less than 10 nm respectively. (Abstract).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/02/2022